Title: From Thomas Jefferson to Albert Gallatin, 21 February 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin 
                     
                            Feb. 21. 07.
                        
                        I inclose you a letter from Stanley Griswold which seems to merit notice.    I find in my bundle of Agenda, some
                            papers for the appointment of a commander of the revenue cutter at Savanna, the competition being between Fowler &
                            Newell, but I suspect this matter has been settled, & that I have only omitted to transfer the papers to their proper
                            bundle. yet my memory does not enable me to say if it is so. I am now sending in the nominations of Collectors. affte:
                            salutns
                        
                            P.S. If you could call on me for a moment to-day I shall be very thankful. it is on the subject of
                                nomination.
                        
                    